DETAILED ACTION
This Office action responds the Application No. 17/875424, filed 07/28/2022.
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 14 of U.S. Patent No. 11429526.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims merely represent broadened versions of the claims in Patent No. 11429526.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty et al (US 2018/0217951 A1).

Re claim 1, Benisty discloses the following:
A device comprising: a resource associated with a number of available credits (Fig. 8A, memory 109; ¶ 124)  Memory (a resource) is associated with credits for functions that seek to access that resource;
a data path coupled to the resource; and (Fig. 8A, memory 109).  The memory (resource) is coupled to the rest of the system by an interface;
an arbiter circuit, where in the arbiter circuit is configured to: (Fig. 8G, credit-based arbiter 882).  The arbiter is an arbiter circuit;
receive a first memory access request to the resource, the first memory access request associated with a first credit cost (¶ 65 and 124).  The credit-based arbiter receives respective commands, which are associated with an amount of credits needed to execute (cost) (¶ 124).  The commands may include read or write commands (first memory access request) (¶ 65);
receive a second memory access request to the resource, the second memory access request associated with a second credit cost
compare the first credit cost to the number of available credits to determine a first result (¶ 13 and 124).  Fetching a command from a queue for execution reduces a number of credits (i.e. a cost) allocated to a virtual function (associated with a first memory access request) (¶ 13).  The credit-based arbiter then determines whether there are sufficient credits for a given IOV function (i.e. comparing the cost to a number of available credits) (¶ 124).  Furthermore, while one embodiment comparing the respective costs to respective amounts of credits, another embodiment discloses comparing the respective costs to a same average of the remaining credits held by each of the IOV functions (¶ 124)
compare the second credit cost to the number of available credits to determine a second result (¶ 13 and 124).  As noted above, respective IOV functions, including a second one (second memory access request) are checked to determine if they have sufficient credits remaining;
based on the first result and the second result, determine a priority for the first memory access request and the second memory access request to access the resource; and (¶ 124).  Based on the result, the credit-based arbiter can weight and/or prioritize certain functions based on several factors, including whether those functions are above or below the average of remaining credits;
drive one of the first memory request and the second memory access request based on the priority (¶ 65).  The winner of the arbitration scheme is fetched for execution (¶ 65), and the winner is determined based on the priority (¶ 124).

Benisty discloses the elements of claim 1; however, Benisty discloses these elements in a variety of embodiments, and it is unclear whether all of the elements are sufficiently described in a single embodiment.  Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the various elements to yield the claimed invention, as it would merely be making the different embodiments integral (MPEP § 2144.04(V)(B)).

Re claim 2, Benisty discloses the device of claim 1, and further discloses that the priority is based on a first source of the first memory access request, a second source of the second memory access request, and a setting in a cache configuration register (¶ 92 and 143).  The priority of the IOV functions is based on the respective source submission queues (first source, second source), with some queues having a higher probability of containing a certain type of request (¶ 143).  The metadata for the arbiter, which determines priority, is stored in a register (¶ 92).

Re claim 3, Benisty discloses the device of claim 1, and further discloses that the priority is based on a first indicator in the first memory access request and a second indicator in the second memory access request (¶ 122).  The priority is based in part of an amount of credits consumed, and the amount of credits consumed is based upon various characteristics (indicators) of the command (request), such as an opcode, command type, command priority classification, etc.

Re claim 4, Benisty discloses the device of claim 1, and further discloses that the first result indicates the first credit cost is less than or equal to the number of available credits (¶ 124).  The credit-based arbiter arbitrates between functions t hat have sufficient credits (i.e. the respective first and second costs of the requests of at least two functions is less than or equal to the number of available credits).

Re claim 5, Benisty discloses the device of claim 1, and further discloses that the arbiter circuit is configured to: based on the priority, drive the first memory access request to the data path; and in response to the first credit cost being less than or equal to the number of available credits, decrement the number of available credits by the first credit cost to produce a reduced number of available credits (¶ 122).  When a command (request) is chosen based on having a sufficient number of credits, and satisfying the arbitration priority, the credit cost of the command is consumed (decremented) to produce a reduced number of available credits.

	Re claim 8, Benisty discloses that the first memory access request is associated with a first priority group; the second memory access request is associated with a second priority group; and the first priority group is associated with a higher priority than the second priority group (¶ 10).  The access commands (memory access requests) can be associated with different priority levels, with one priority group being higher than a second priority group.

	Re claims 11-15 and 18, Benisty discloses the devices of claims 1-5 and 8, respectively; accordingly, it also discloses methods implemented by those devices, as in claims 11-15 and 18, respectively (See Benisty, claim 16).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty in view of Hughes (US 2005/0257012 A1).

Re claim 6, Benisty discloses the device of claim 5, but does not specifically disclose driving the second memory request prior to receiving an acknowledgement that the first memory access request has been processed.

Hughes discloses the following:
the arbiter circuit is configured to: drive the second memory access request to the data path subsequent to driving the first memory access request to the data path and prior to receiving an acknowledgement that the first memory access requests has been processed by the resource (Fig. 5).  The arbitrator determines if there are sufficient credits available to grant a plurality of access requests (i.e. at least a first and second request); if so, then all requests are granted at the same time; in this scenario, the second command would be granted (driven) prior to receiving an acknowledgement that the first memory request has been processed by the resource;
in response to the second credit cost being less than or equal to the reduced number of available credits, decrement the reduced number of available credits by the second credit cost (¶ 16).  The credits used for each transmitted command (including the second credit cost) are subtracted (decremented) from the available credits, which has already been reduced by the first used credit (and is thus a reduced number of available credits).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the credit-based arbitration system of Benisty to allow multiple requests to be granted if there are sufficient credits, as in Hughes, because it would be applying a known technique to improve a similar device in the same way.  Benisty discloses a credit-based arbitration device.  Hughes also discloses a credit-based arbitration device, which has been improved in a similar way to the claimed invention, to grant a plurality of requests at the same time if credits are available.  It would have been obvious to improve the credit-based arbitration device by allowing multiple requests to be granted if there are sufficient credits, because it would yield the obvious improvement of increasing performance by granting multiple requests instead of just one request if the system is capable of handling multiple requests.

Re claim 16, Benisty and Hughes disclose the device of claim 6; accordingly, they also disclose a method implemented by that device, as in claim 16 (See Benisty, claim 16).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty in view of Biswas et al (US 2013/0054901 A1).

Re claim 7, Benisty discloses the device of claim 1, and further discloses replenishing credits, but does not specifically disclose increasing the number of available credits in response to an acknowledgement that a request has been processed.

	Biswas discloses that the arbiter circuit is configured to increase the number of available credits to the resource by a first amount equal to the credit cost in response to receiving an acknowledgement that the first memory access request has been processed by the resource; and the arbiter circuit is configured to increase the number of available credits to a resource by a second amount equal to the second credit cost in response to an acknowledgement that the second memory access request has been processed by the resource (¶ 71).  When a request from a requestor (first or second request) is issued, the number of available credits is decremented (decreased by the first credit cost); when the request is complete (has been processed by the resource), the number of credits is incremented (increased by the cost).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the credit-based arbitration system of Benisty to increase the number of credits available once a request is complete, as in Biswas, because it would be improving a similar device in the same way.  Benisty discloses a credit-based arbitration device.  Biswas also discloses a credit-based arbitration device, which has been improved in a similar way to the claimed invention, to replenish credits once requests are complete.  It would have been obvious to improve the credit-based arbitration device to replenish credits once requests complete, because it would yield the obvious improvement of preventing one requestor from having too many pending requests at once, thus preventing one requestor from dominating resource usage.

Re claim 16, Benisty and Biswas disclose the device of claim 7; accordingly, they also disclose a method implemented by that device, as in claim 17 (See Benisty, claim 16).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty in view of Swarbrick et al (US 2013/0195210 A1).

Re claim 9, Benisty discloses the device of claim 8, but does not specifically disclose a starvation register.

Swarbrick discloses that the arbiter circuit is configured to promote the second memory access request to the first priority group in response to the second memory access request losing arbitration to the first priority group for a number of clock cycles set in a starvation register (Table 2).  Each virtual channel (requestor) has a starvation timer, which indicates the amount of time (number of clock cycles) that the requestor has lost arbitration.  When the starvation timer expires, the requestor is promoted to top priority (promoted to the first priority group) so that it will win arbitration.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the credit-based arbitration system of Benisty to implement a starvation counter, as in Swarbrick, because it would be improving a similar device in the same way.  Benisty discloses an arbitration device.  Swarbrick also discloses an arbitration device, which has been improved in a similar way to the claimed invention, to promote a stalled out requestor to higher priority in response to a starvation timer expiring.  It would have been obvious to improve the arbitration device to promote a requestor after the starvation timer expires, because it would yield the obvious improvement of preventing one requestor from being excessively locked out from accessing the resources.

Re claim 19, Benisty and Swarbrick disclose the device of claim 9; accordingly, they also disclose a method implemented by that device, as in claim 19 (See Benisty, claim 16).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty in view of Rijpkema (US 2008/0186998 A1).

Re claim 10, Benisty discloses the device of claim 1, but does not specifically disclose that the number of credits corresponds to available space in one or more queues of the resource.

Rijpkema discloses that the number of credits corresponds to available space in one or more queues of the resource (¶ 50).  The credit counter is decremented when a new input is added to the queue, and incremented when data is consumed (removed from the queue); therefore, the credit counter corresponds to available space in a queue.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the credit-based arbitration system of Benisty to implement a starvation counter, as in Rijpkema, because it would be improving a similar device in the same way.  Benisty discloses a credit-based arbitration device.  Swarbrick also discloses a credit-based arbitration device, which has been improved in a similar way to the claimed invention, to have the credit tracker increment and decrement based on when requests are added and consumed.  It would have been obvious to improve the arbitration device to modify the credit counters of Benisty to increment and decrement them in relation to free space in a queue, as in Rijpkema, because it would yield the predictable improvement of preventing the queue from being overloaded with requests.

Re claim 20, Benisty and Rijpkema disclose the device of claim 10; accordingly, they also disclose a method implemented by that device, as in claim 20 (See Benisty, claim 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132